Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 10, 2022 is acknowledged.
3.	Sequence listing filed on May 10, 2022 has been accepted.
4.	Claims 8-12 have been cancelled.
5.	Claims 1-7 and 13-20 are pending in this application.
6.	Claims 2, 4, 6-7 and 15-20 are rejoined herein.
7.	Claims 1-7 and 13-20 are allowed in this office action.

EXAMINER’S COMMENTS
Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Rejection of claims 1, 3, 5 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Engelman et al (Supplement 1 to Circulation Research, June 1966, Vols. XVIII and XIX, pp. I-105-I-109, cited in the previous office action) as evidenced by Drugbank (https://go.drugbank.com/drugs/DB00765, pp. 1-6, cited in the previous office action) and pheochromocytoma from mayoclinic.org (https://www.mayoclinic.org/diseases-conditions/pheochromocytoma/diagnosis-treatment/ pp. 1-8, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: A method for preventing cytokine release in a mammal, wherein said method comprises administering a catecholamine inhibitor to a mammal identified as being at risk of developing cytokine release syndrome (CRS), and wherein said catecholamine inhibitor prevents cytokine release in said mammal is free of prior art.
	As indicated in the previous office action, the closest art is Engelman et al (Supplement 1 to Circulation Research, June 1966, Vols. XVIII and XIX, pp. I-105-I-109, cited in the previous office action). Engelman et al teach -methyl-para-L-tyrosine (-MPT) as a catecholamine inhibitor. Engelman et al teach pheochromocytoma patients, and administering -MPT to the patients with pheochromocytoma. Engelman et al do not teach or suggest a mammal is identified as being at risk of developing cytokine release syndrome (CRS).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7 and 13-20, as set forth in the amendment filed on May 10, 2022, are allowed.



CONCLUSION
Claims 1-7 and 13-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654